Title: To Alexander Hamilton from James McHenry, 24 April 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War DepartmentApril 24th: 1799.

I have received your letter dated the 23rd: instant advising me, that you entertain doubts, whether you can act upon, (by approving or otherwise) Sentences of Courts Martial, referred to you, from the Department of War, in cases, in which the Court has been instituted by that Department, through other organs than yourself.
That there is a peculiar delicacy in inflicting punishment upon questionable authority, and you should therefore be glad, to be exempted from the embarrassment, which references of the above mentioned kind, will occasion.
The doubts which appear to have arisen in your mind, I should conceive apply more forcibly to those cases which were submitted to Courts, either by this Department or otherwise (and the Sentences of which, yet remain to be passed upon) before the period ⟨of⟩ your being called into Service—and of this kind I recollect but one or two, the irregularities in which either from want of authority in the Officer who ordered the Court, or other causes, seemed to render the Sentences void, or improper to be executed particularly when they affected Life, but left the party or parties as the first trial and Sentence, were considered nullities, subject to a new trial, or otherwise, as you should order.
Of those cases, in which the Court was instituted by this Department since your being positively in Service, I recollect only the instance, of a Court directed to try some Mutineers from Fort Mifflin.
If you are of opinion, that in the latter case, you are not authorized to approve, disapprove or mitigate the Sentences, I pray you to transmit them to me, to enable me to judge of their nature, and put them in train of being decided upon by competent authority, and request you to do the same with the proceedings and Sentences, you doubt your competency respecting in all other cases.
I am Sir,   with great respect   Your obedt. servant
James McHenry
Major General Alexander Hamilton
 